Title: To James Madison from John Leonard, 17 March 1803 (Abstract)
From: Leonard, John
To: Madison, James


17 March 1803, “Evans’s Hotel,” Baltimore. The brig Hope of Baltimore, in which he intends to embark, will sail “on Thursday” for Oporto in Portugal. Immediately after arrival he will proceed to Madrid. Offers to be the bearer of “any commands you may have for that country.” Asks for a letter of introduction to Pinckney. Offers his compliments “to Mrs Madison & Miss Pain.”
 

   
   RC (DNA: RG 59, CD, Barcelona, vol. 1). 1 p.



   
   A full transcription of this document has been added to the digital edition.

